

115 HR 6626 IH: Girls' Leadership, Engagement, Agency, and Development Act of 2019
U.S. House of Representatives
2020-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6626IN THE HOUSE OF REPRESENTATIVESApril 24, 2020Mr. Trone (for himself and Mrs. Rodgers of Washington) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo support and expand civic engagement and political leadership of adolescent girls around the world, and other purposes.1.Short titleThis Act may be cited as the Girls' Leadership, Engagement, Agency, and Development Act of 2019 or the Girls LEAD Act.2.FindingsCongress makes the following findings:(1)Inclusive democracy and governance are fundamental objectives and critical foundations for sustainable development and global peace. Promotion of democracy, human rights, and governance is a reflection of fundamental American values and identity.(2)Democracies score consistently higher than nondemocracies on a broad range of socioeconomic development indicators, including infant and child mortality, life expectancy, primary school enrollment, adult literacy, female youth literacy, female secondary school enrollment, and access to clean water.(3)Women’s political participation results in tangible gains for democracy, including greater responsiveness to citizen needs, increased cooperation across party and ethnic lines, and more sustainable peace.(4)Women in leadership positions are more likely to resolve national crises without resorting to violence, sustain peace agreements over longer periods of time, advocate for social issues that benefit all, and allocate budgets to health and education.(5)Despite comprising over 50 percent of the world’s population, women are underrepresented at all levels of public sector decision making. At the current rate of progress, it will take over 100 years to achieve gender parity in political participation.(6)Engaging adolescent girls more in civil and political activities contributes to increased political participation and women’s leadership around the world over time. Adolescents who participate actively in their community from early on are more likely to become engaged citizens and voters, with higher levels of ambition for future leadership positions in both politics and the private sector. Their safe, meaningful, and appropriate participation is key to creating democratic societies with informed and engaged citizens.(7)Adolescence is a critical period in a girl’s life, when significant physical, emotional, and social changes shape her future. Adolescent girls are particularly vulnerable to HIV/AIDS, child, early, and forced marriage, and other forms of gender-based violence, including sexual exploitation, harassment, and assault, which are detrimental to their futures.(8)Approximately 132,000,000 adolescent girls between the ages of 6–17 are out of school. United Nations data revealed an increase of over six percent in the number of adolescent girls not in primary school, in just one year, from 32,000,000 in 2015 to 34,000,000 in 2016.(9)By 2030, over 150,000,000 more adolescent girls will marry as children. Despite global progress, 12,000,000 adolescent girls under 18 will marry annually. The number one cause of death for adolescent girls 15–19 years old is childbirth, and 90 percent of births to adolescent girls 15–19 occur within a marriage.(10)Every 10 minutes, somewhere in the world, an adolescent girl dies as a result of violence. A girl’s risk of dying as a result of violence increases from early to late adolescence. Violence is the second leading cause of death among adolescent girls globally.(11)Empowering adolescent girls and young women in childhood and as they transition to become adults, investing in their leadership potential, and ensuring there are established pathways to positions of political leadership and civic engagement contribute to ensuring a world where women can thrive as political leaders and decisionmakers, in economic spaces and across society as a whole.3.Statement of policyIt shall be the international development policy of the United States to—(1)promote and ensure that all adolescents from the most marginalized populations, including both girls and boys, are able to fully participate in society, and are specifically able to exercise their civil and political rights as agents of change in their communities and countries;(2)increase the capability of adolescents, particularly adolescent girls, in assuming leadership roles, holding decisionmakers to account, and influencing decision making at the household, community, and societal levels;(3)ensure meaningful engagement and consultation with adolescents, particularly adolescent girls, to ensure that United States foreign assistance initiatives, including the planning, implementation, and evaluation of projects, are effective and responsive to this input with a focus on country and community ownership;(4)ensure that consultation processes are transparent, voluntary, inclusive, safe, respectful, and responsive to structural barriers affecting adolescent girls’ meaningful engagement;(5)actively work to decrease discrimination towards, and the abuses of, the rights of adolescent girls, particularly among the most vulnerable populations; and(6)utilize evidence-based approaches and practices in developing such programs, including taking into account the role of family, religious, and community leaders in creating supportive environments; the identification of mentors and role models; and the creation of safe spaces for adolescent girls.4.Strategy to encourage the civic and political participation of adolescent girls(a)Strategy requiredNot later than one year after the date of the enactment of this Act, the Secretary of State and the Administrator of the United States Agency for International Development shall jointly submit to the appropriate congressional committees and make publicly available a single strategy on strengthening the participation of adolescents, particularly adolescent girls, in democracy, human rights, and governance. The strategy shall include a detailed description of how each agency’s democracy and governance center intends to fulfill the policy objectives set forth in section 3.(b)ElementsThe strategy submitted under subsection (a) shall include the following elements:(1)A specific implementation plan from each of the relevant Federal agencies that describes—(A)the anticipated contributions of the agency, including technical, financial, and in-kind contributions, to implement the strategy; and(B)the efforts of the agency to ensure that the policies and initiatives carried out pursuant to the strategy are designed to achieve maximum impact and long-term sustainability.(2)Strategic objectives and activities, including social accountability, research, and learning, to advance the leadership, civic, and political engagement of adolescents, particularly adolescent girls, including a description of how such efforts will advance gender equality and reduce the distinct barriers that adolescent girls and boys each face, including the most marginalized adolescents, to their civic participation in existing structures, institutions, and the broader enabling environment.(3)Metrics, benchmarks, and a monitoring, evaluation, and learning plan to ensure the accountability and effectiveness of all activities related to the policy objectives set forth in section 3.(4)An explanation of how such objectives and activities will be aligned with existing United States foreign assistance policies and strategies relevant to promoting global gender equality and women’s and girls’ empowerment.(5)An explanation of how gender analysis has informed the strategy and implementation plan, including the strategic objectives and activities to advance the leadership, civic, and political engagement of adolescents.(6)Plans for consultations with civil society that include girl-led and women’s organizations and other local civil society in partner countries, United States civil society, and other stakeholders to inform the development and implementation of the strategy, the creation of metrics, and the monitoring and evaluation of program interventions.(c)ConsultationThe strategy required under subsection (a) shall be developed in consultation with civil society in the United States and affected foreign countries, including adolescent girls.5.Implementation of foreign assistance projects, programs, and activitiesThe Secretary of State and the Administrator of the United States Agency for International Development shall implement United States foreign assistance projects, programs, and activities designed to strengthen the participation of adolescents, particularly adolescent girls, in democracy, human rights, and governance, including—(1)increasing adolescent girls’ civic and political knowledge, advocacy, leadership and research skills, leadership opportunities, intergenerational mentorship opportunities, data and media literacy, and supporting their meaningful political participation and engagement in civil society and the public sphere;(2)addressing barriers to adolescent girls’ and women’s civic engagement and political participation, and integrating engagement of men and boys, families, community leaders, religious leaders, schools, political bodies, government bodies, and other stakeholders to improve the enabling environment for adolescent girls’ civic and political participation;(3)identifying and taking into account other barriers to adolescent girls’ civic and political engagement, including child marriage, access to quality primary and secondary education, unequal childcare burdens, gender-based violence, early pregnancy, adolescent maternal mortality, mobility constraints, malnourishment, displacement, lack of safe and reliable female sanitation and hygiene facilities, and harmful social norms;(4)integrating feedback from program participants into the monitoring, evaluation, and learning processes of relevant United States agencies;(5)supporting girl-led and girl-focused civil society organizations with flexible, sustainable funding and technical support; and(6)ensuring age-appropriate and gender-sensitive child-safeguarding provisions for all programs that engage participants under the age of 18.6.Prioritization of spendingThe Secretary of State and the Administrator of the United States Agency for International Development shall prioritize foreign assistance funding made available for democracy, human rights, and governance programs in accordance with this Act.7.Annual report(a)In generalNot later than one year after the date of the enactment of this Act, and annually thereafter, the Secretary of State and the Administrator of the United States Agency for International Development shall jointly submit to the appropriate congressional committees a report on progress made by relevant United States Government agencies towards increasing civic and political participation of adolescent girls and boys around the world.(b)ElementsThe report required under subsection (a) shall include the following elements:(1)An estimate of the number of people reached by United States Government-funded foreign assistance or development intervention dis­ag­gre­gated by age and sex.(2)A description of how adolescent girls, particularly among the most vulnerable populations, are integrated into existing democracy, human rights, governance, and rule of law programming.(3)The percentage of program participants that are adolescent girls in current democracy, human rights, and governance programs focused on issues, including civic engagement, political participation, advocacy, research, and leadership development, the percentage of funds spent on those programs that focus on adolescent girls, and the countries in which those programs take place.(4)The number of democracy, human rights, and governance programs created to improve or that otherwise support civic engagement, political participation, and leadership of adolescent girls, the amount of funds spent on those programs, and the countries in which those programs take place.(c)Public availabilityThe report required under subsection (a) shall be posted and made available on a text-based, searchable, and publicly available internet website.8.DefinitionsIn this Act—(1)the term appropriate congressional committees means—(A)the Committee on Foreign Relations and the Committee on Appropriations of the Senate; and(B)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives;(2)the term foreign assistance has the meaning given the term in section 634(b) of the Foreign Assistance Act of 1961 (22 U.S.C. 2394(b)); and(3)the term gender analysis has the meaning given the term in section 3(a) of the Women's Entrepreneurship and Economic Empowerment Act of 2018 (Public Law 115–428).